Citation Nr: 1134900	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran served on active duty from September 1959 to September 1962.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Because they require further development before being decided on appeal, the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran claims he has bilateral hearing loss and tinnitus from repeated exposure to excessively loud noise during his military service.  His DD Form 214 shows that his military occupational specialty (MOS) was construction machine operator, suggesting he experienced the type of noise exposure alleged while in service.  See 38 U.S.C.A. § 1154(a) (West 2002) (indicating due consideration shall be given to the places, types, and circumstances of the Veteran's service).  The question then becomes whether he has hearing loss and tinnitus as a consequence or whether, instead, these conditions are the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran's service treatment records (STRs) do not contain any complaints or findings of hearing impairment.  This includes an audiogram during his June 1962 examination in anticipation of his separation from service that showed pure tone thresholds in his right ear at 500, 1000, 2000, and 4000 Hertz of 0, 5, 0, and -10 decibels; and in his left ear the pure tone thresholds in these frequencies were 10, 10, 5, and 0 decibels.

Audiograms in service department records prior to October 31, 1967, and VA audiograms prior to June 30, 1966, used American Standards Association (ASA) units, so in turn have to be converted to the current International Standards Organization (ISO) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA measurement at 500 Hertz, 10 decibels to the ASA measurements at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA measurement at 4000 Hertz.

So, here, when the results of the Veteran's June 1962 separation examination are converted to the current ISO standards, the pure tone thresholds in his right ear at 500, 1000, 2000, and 4000 Hertz increase to 15, 15, 10, and -5 decibels; and in his left ear the pure tone thresholds increase to 25, 20, 15, and 5 decibels.  Still, though, for the most part, except perhaps in the 500 Hertz frequency for his left ear, there was no objective indication of hearing loss during that separation examination.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988), and indicating the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.)

Not having had hearing loss during service, including when separating from service, is not an absolute preclusion to service connection, however.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has explained that a Veteran need not have satisfied the threshold minimum requirements of 38 C.F.R. § 3.385 while in service, including at time of discharge, but that he must presently to have a ratable disability.  There also has to be competent and credible indication this current hearing loss disability is related to his military service and not other, intercurrent, causes or factors  See Hensley, supra; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).


According to this VA regulation, 38 C.F.R. § 3.385, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

A VA audiology consultation in July 2006 revealed the Veteran had a history of bilateral otosclerosis with left ear surgery in 1986.  He reported having experienced tinnitus and hearing loss for many years that had worsened since the ear surgery.  The VA examiner concluded it appeared the right ear hearing loss was due to the otosclerosis.  The Veteran had mild hearing loss in his left ear and profound hearing loss in his right ear.

It appears he has sufficient hearing loss in each ear to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a ratable disability, although the most recent VA audiological findings from July 2006 do not specify the particular decibel and threshold levels to make this determination a certainty.  Further, after converting the results of his separation examination from ASA to ISO standards, there is at least some suggestion of hearing loss in his left ear in the 500 Hertz frequency.  This is in addition to the suggestion of noise exposure during his military service given his MOS in construction. 

In the May 2011 informal brief, the Veteran's representative references a November 2010 Training Letter 10-35, wherein the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates the probability of noise exposure for various service occupations.  The Veteran's specific service MOS as a construction machine operator is not listed, but the Training Letter 10-35 lists a seemingly similar occupation of construction equipment operator that does indicate high probability of in-service noise exposure.


According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service-connection) claims, VA must provide a medical examination  for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here, then, notwithstanding the left ear surgery since service in 1986 for the otosclerosis, and the suggestion that the hearing loss in the right ear is likely the result of the otosclerosis affecting this ear, there was suggestion of hearing loss in the left ear when the Veteran was examined years earlier in June 1962 in anticipation of his separation from the military, so many years prior to that surgery.  He also claims that his hearing loss and tinnitus have been worse since that surgery, which is not tantamount to saying he did not have hearing loss and tinnitus before that surgery.  A VA compensation examination and opinion therefore are needed concerning the etiology of his hearing loss and tinnitus - including especially in terms of any potential relationship with his military service versus the otosclerosis and surgery since service.  


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination to first confirm the Veteran has sufficient hearing loss to be considered a ratable disability according to the requirements of 38 C.F.R. § 3.385 and, if determined he does, for an opinion concerning the likelihood (very likely, as likely as not, or unlikely) that his current hearing loss and tinnitus are related or attributable to his military service - and, in particular, to noise exposure in his MOS as a construction machine operator versus the otosclerosis and surgery for it that has happened during the many years since his service ended.

It is absolutely imperative, therefore, that the designated examiner review the claims file, including a complete copy of this remand, for the pertinent history.

The examination report must include discussion of the rationale for all opinions and conclusions expressed, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file.

And since the Veteran is competent to say he had difficulty hearing or ringing in his ears while in service, and during the many years since, the examiner cannot cite the absence of any documented treatment, such as would be reflected in contemporaneous medical treatment records, as the sole reason for disassociating any current hearing loss or tinnitus from the Veteran's military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records).

The Board inevitably will have the responsibility of assessing the Veteran's credibility, so not just competency, to determine whether he has experienced continuity of symptomatology (i.e., continuous symptoms) since the claimed injury, acoustic trauma, while in service.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

It is, however, permissible for the examiner to consider the absence of any objective indication of hearing loss, such as on an audiogram, at any earlier date as one of the reasons for disassociating any current hearing loss or tinnitus from the Veteran's military service, just not the sole or only reason for this disassociation, unless, for example, there is medical reason or justification for expecting hearing loss or tinnitus to have been shown earlier than it was.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating that, for non-combat Veterans providing non-medical related testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).

2.  Readjudicate the claims in light of this additional evidence.  If either claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


